Ortho-Clinical Diagnostics, Inc. v Aspen Specialty Ins. Co. (2017 NY Slip Op 06322)





Ortho-Clinical Diagnostics, Inc. v Aspen Specialty Ins. Co.


2017 NY Slip Op 06322


Decided on August 23, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


477 CA 16-01697

[*1]ORTHO-CLINICAL DIAGNOSTICS, INC., PLAINTIFF-APPELLANT,
vASPEN SPECIALTY INSURANCE COMPANY, ASPEN INSURANCE UK LIMITED, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANT.
ASPEN INSURANCE UK LIMITED, THIRD-PARTY PLAINTIFF-RESPONDENT,
vELMER W. DAVIS, INC., THIRD-PARTY DEFENDANT-APPELLANT.


BARCLAY DAMON LLP, ROCHESTER (MARK T. WHITFORD, JR., OF COUNSEL), FOR PLAINTIFF-APPELLANT AND THIRD-PARTY DEFENDANT-APPELLANT. 
LESTER SCHWAB KATZ & DWYER, LLP, NEW YORK CITY (JONATHAN GLASSER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS AND THIRD-PARTY PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered June 3, 2016. The order, among other things, granted the motion of defendants Aspen Specialty Insurance Company and Aspen Insurance UK Limited for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 14, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 23, 2017
Frances E. Cafarell
Clerk of the Court